                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

JIMMIE LOUGH,

                 Plaintiff,

          v.                                                Case No. 18-cv-1384-JPG-DGW

RITA JUANITA MOCK-PIKE,

                 Defendant.

                                            JUDGMENT

          This matter having come before the Court and the plaintiff having failed to prosecute this

action,

          IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: October 23, 2018                        MARGARET M. ROBERTIE, Clerk of Court


                                               s/Tina Gray, Deputy Clerk


Approved:        s/ J. Phil Gilbert
                 J. PHIL GILBERT
                 DISTRICT JUDGE
